Citation Nr: 9903204	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  94-03 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for a nervous 
condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
December 1955 and from May 1956 to May 1959.  

The appeal arises from the November 1991 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, denying service connection 
for headaches and a nervous condition.  

Following timely perfection of an appeal by the veteran, the 
Board of Veterans' Appeals in October 1996 remanded the claim 
to afford the veteran a Travel Board personal hearing, per 
his request.  That hearing was conducted in September 1997.

The Board in March 1998 again remanded the case to obtain 
Social Security records pertaining to the veteran.  


FINDINGS OF FACT

1.  The veteran has not submitted competent (medical) 
evidence of current headaches or competent (medical) evidence 
linking headaches found after service to headaches in 
service. 

2.  The veteran has not submitted competent (medical) 
evidence of a current nervous condition or competent 
(medical) evidence linking a nervous condition found after 
service to his period of service.




CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for headaches. 38 U.S.C.A. 
§ 5107(a) (West 1991). 

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a nervous condition. 38 
U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from November 1952 to 
December 1955 and from May 1956 to May 1959.  

Many of the veteran's service medical records were lost and, 
according to several communications from the National 
Personnel Records Center, are presumed destroyed and 
unobtainable.  

Service medical records within the claims file reveal that 
the veteran was treated in service at the U.S. Naval Hospital 
at Camp Pendleton, California, from March 1959 through April 
1959, and at the Letterman Army Hospital, San Francisco, 
California, from April 1959 through May 1959. 

In a May 1959 service hospitalization summary and separation 
recommendation report, the veteran's service history was 
recounted.  The veteran enlisted in the Army in 1952.  He 
attended jump school and completed his first three years 
without difficulty, receiving an honorable discharge and 
attaining the rank of corporal.  After five months, he re-
enlisted in May 1956 as a private first class.  The veteran 
then reported doing well, and received a promotion after six 
months.  However, in February 1959 he felt he was being 
continually criticized and threatened.  He then reported that 
he was suffering from headaches, and his performance 
suffered, resulting in a reduction in grade back to a private 
first class.  He was AWOL on several occasions, but 
reportedly was not court-martialed.  Unit reports reportedly 
showed the veteran's efficiency to be good and his character 
rating fair.  By February 1959 his job was that of cook, and 
performance was reportedly satisfactory when the veteran 
applied himself, though he had been increasingly unreliable 
in the prior several months.  Frequent infractions of Army 
regulations were reported, and the veteran underwent special 
counseling, but usually gave indirect answers or excuses.  
The veteran's commanding officer recommended that the veteran 
not be retained due to his unreliability.  

The May 1959 report noted the veteran's reported history of 
being married in 1954, having two children, and getting along 
with his wife until approximately four to five months prior, 
when he reported experiencing severe headaches.  He 
attributed the headaches to an automobile accident in 
November 1958 in which he was knocked unconscious for a brief 
interval.  Also in the accident, the veteran's son incurred a 
skull fracture and the veteran incurred significant financial 
difficulties.  He reported having poor memory and difficulty 
with his unit since that time.  He reported that the 
headaches became more severe and more frequent in late 
January of 1959, with his first amnesic spell occurring in 
the beginning of February 1959.  His wife reportedly told him 
that on one occasion in that interval he had, for no 
discernable reason, bound her to their bed, gagged her, and 
retrieved a butcher knife from their kitchen, so that when he 
"came to" in the bedroom holding the knife he did not know 
what he was doing and was very upset about having tied her 
up.  He reported having a "misunderstanding" in March 1959 
regarding reporting for duty, in which he stayed in bed with 
a severe headache and was charged with being AWOL.  He 
reported another amnesic episode in which he reportedly cried 
and beat his head against the side of a criminal 
investigation division (CID) car when being taken to his 
unit.  

Objectively, the May 1959 examiner found the veteran to be 
alert, cooperative, and healthy-appearing.  Speech was rapid 
and spontaneous, and stream of thought was logical and 
coherent without evidence of blocking.  While affect was 
somewhat flat, it was appropriate except for occasional 
spontaneous crying during which he appeared somewhat 
emotionally detached.  He was oriented to place and purpose, 
though he did not know the exact day or date.  There was no 
evidence of delusions, hallucinations, or ideas of influence, 
though there were mild ideas of reference, particularly of 
others thinking him incapable or worthless.  Intellectual 
functioning appeared low average, with abstraction ability 
consistent therewith.  The veteran denied suicidal ideation.  
He did report difficulty sleeping and poor appetite.  He had 
no insight into his personal problems, and attributed all his 
difficulties to his headaches.  There was no evidence of 
organicity or psychosis.  Psychological testing revealed low-
average intelligence and a passive personality, with 
difficulty expressing feelings and a tendency to somatize 
difficulties in a neurotic-like manner.  There were strong 
dependency needs with marked feelings of underlying hostility 
which could not be expressed directly.  The examiner noted 
that inservice hospitalizations in March and April, 1959, 
included attempts to uncover medical evidence related to the 
veteran's reported "amnesic" episodes and severe headaches, 
including evidence of organic lesion.  However, an 
electroencephalogram (EEG) was normal, and skull X-rays 
showed no abnormalities.  During hospitalizations the veteran 
was cooperative at all times, professed interest in obtaining 
help with his personality problems, and did not evidence 
psychotic thinking or behavior.  The general opinion was that 
the periods of bizarre behavior were best classified as 
dissociative episodes.  The examiner diagnosed no Axis I 
disorder, but rather diagnosed acute situational 
maladjustment in a passive-dependent person, manifested by 
moderate depression, dissociative-like episodes, poorly 
controlled aggressive behavior, free-floating anxiety, 
ineffectiveness, and poor judgment.  Stressors were moderate 
and included financial difficulty and worries associated with 
an automobile accident in November 1958.  Incapacity was 
assessed as moderate for further military duty.  

Other service medical records note a history of a Ft. 
McArthur hospitalization in early 1958 or August 1958.  There 
is no medical record from that hospitalization within the 
claims file.  

Notably, inservice records include a social history obtained 
by interview in April 1959, in which the veteran reported 
that he began having severe headaches in July 1957, that he 
was hospitalized for them at Ft. McArthur in August 1957 for 
2 1/2 weeks, and that the headaches gradually became worse.  He 
reported that the headaches became still more severe and 
frequent upon his receiving a blow to the head in an 
automobile accident in November 1958.  He reported having 
four "spells" in February and March, 1959.  He reported 
that during one of these spells he had cried and held his 
head for 15 minutes, and in others he became violent, on one 
occasion trying to kill his wife and a female guest in their 
home.  He reported that the headaches were persistent, 
beginning with a dull pain and growing to a painful 
throbbing.  He reported finding no relief from his headaches, 
and often crying himself to sleep.  He also reported having 
marital troubles and neglecting his work.  He was vague about 
his several AWOL instances, stating that during his last AWOL 
his headache was so intense he could not get out of bed.  He 
reported worries about financial difficulties and being 
criticized unfairly at work.  

The claims file contains VA outpatient treatment records from 
November 1977 to November 1980 for treatment of physiological 
conditions including hypertension and asthmatic bronchitis.  
These records do not reflect treatment for headaches or a 
nervous condition.  

The claims file contains private medical records from 
Highsmith-Rainey Memorial Hospital, Fayetteville, North 
Carolina, from March 1989 to September 1990; records of Dr. 
C. Colley, at Highsmith-Rainey, from February 1989 to March 
1991; records of Memorial Medical Center of Long Beach, from 
October 1984 to October 1987, and outpatient treatment 
records from R. A. Bitter, M.D., of Long Beach, California, 
from October 1985 through December 1988.  However, the 
majority of these contain no reference to headaches or a 
nervous condition.  

Outpatient treatment reports from Memorial Medical Center of 
Long Beach, California, do include records of complaints in 
August 1985 of dizziness, in October and December 1985 of 
headaches, and in July 1986 of intermittent headaches and 
some lightheadedness.  In the December 1985 outpatient 
treatment record, the headaches were assessed as secondary to 
poorly controlled hypertension.  Many of the medical center 
outpatient treatment records include treatment for 
hypertension, at times diagnosed as severe.  

In an October 1984 Long Beach Memorial Medical Center 
hospitalization, the veteran was admitted with complaints of 
four days of progressively increasing vertigo with 
exacerbation upon any head movement.  He also reported onset 
of a persistent, pounding occipital headache, with 
significant weakness as if he were going to lose 
consciousness.  He denied paralysis, paresthesias, seizures, 
or syncopal episodes, though he did have one five-minute 
episode of blurred vision.  Other complaints included right 
upper quadrant abdominal pain, scleral icterus, jaundice of 
the skin, and pruritus of the skin.  The veteran reported 
that in September 1984 he had been started on Capoten 
(Captopril) for severe hypertension, and approximately one 
month later (two weeks prior to the hospitalization) 
developed severe jaundice, right upper quadrant abdominal 
pain, scleral icterus, and reddish stools.  The veteran 
reported that he somewhat improved with discontinuance of the 
medication.  Objectively, the veteran was oriented times 
three, in mild distress from right upper quadrant abdominal 
discomfort and dizziness.  He appeared quite jaundiced with 
scleral icterus, and blood pressure was 160/110.  Following 
thorough examination and lab work-up, the diagnostic 
impression was cholestatic jaundice, intrahepatic versus 
extrahepatic obstruction.  (The veteran was noted to have 
been on a number of medications that had the potential for 
liver toxicity.)

The veteran was readmitted to the Long Beach Memorial Medical 
Center in November 1984 with itchy jaundice.  The record of 
that hospitalization made no reference to headaches or a 
nervous condition.

The claims file contains VA outpatient treatment records from 
1990.  Among these is an October 19, 1990, VA outpatient 
treatment record in which the veteran complained of a 
headache.  He reported that he had had headaches a lot for 
the prior 30 years.  The veteran was noted not to be dizzy at 
the outpatient visit.  Blood pressure was 180/110.  The 
examiner diagnosed uncontrolled hypertension, and prescribed 
Cardizem.  The veteran was also given a lipid profile and 
advised to comply with a prescribed diet.  

In an October 30, 1990, VA outpatient record, a somewhat flat 
affect was noted, with referral of the veteran to a mental 
health clinic.  At an October 30, 1990, VA mental health 
clinic consultation, the veteran was tearful and crying and 
wanted to know why.  He also complained of a fear of 
hospitals.  He reported having depression since the 1950's, 
with the condition worsening since that time, with feelings 
of tension and irritability.  The veteran denied suicidal or 
homicidal ideation or intent.  The examining psychiatrist 
concluded that the veteran was not severely depressed or 
suicidal and suggested that the veteran first required a 
medical evaluation, noting that the veteran was diabetic and 
had poorly controlled hypertension.  

At a December 1990 VA outpatient treatment, for assessed 
anxiety, the veteran requested a prescription for Hydroxyzine 
Pamoate, and the prescription was refilled.  

The claims file contains a January 1992 letter from one Betty 
Green who informed that she had worked for a physician in the 
Long Beach Veterans' Hospital compensation office from 1978 
to 1981, during which time the physician had reportedly 
treated the veteran for high blood pressure and severe 
headaches.  

The claims file contains a letter from [redacted] and [redacted], 
informing that they had been friends and neighbors of the 
veteran for many years, and were neighbors when he was taken 
away to an Army hospital.  They informed that he had been 
acting strangely and complaining of headaches at that time.  
They stated that the veteran had suffered from headaches both 
in service and after service.  They reported that they kept 
in touch with the veteran by telephone and that the veteran 
still complained of headaches.  

In a statement submitted in December 1992, the veteran 
asserted that an incident involving a police department in 
California between 1961 and 1965 had bearing on his case.  In 
a March 1993 statement the veteran described an episode in 
which he was arrested following a fight with his wife at some 
time between 1963 and 1965, which he alleged was due to his 
headaches, adding that he had bad headaches during that 
period.  

In a February 1993 request to reopen his claim for service 
connection for headaches and a nervous condition, the veteran 
contended that multiple problems including headaches, a 
nervous condition, and amnesic spells for a period of 60 days 
after March 9, 1959, were the result of an inservice 
automobile accident in November 1958.  He further asserted 
that he was treated at Harbor UCLA Medical Center.  He 
reported treatment in Long Beach, Malibu, and Los Angeles at 
the expense of the California Department of Social Services, 
including by doctors Reins and Robinson in Long Beach.  He 
added that both of those physicians were now deceased.  He 
concluded by asserting that he did not believe his headaches 
were merely symptomatic of a personality disorder.  

In a February 1993 statement, the veteran's wife asserted 
that they had been married for the prior 38 1/2 years, and that 
she knew that he began having headaches and nervous problems 
in the latter part of 1958, with treatment at that time with 
APC (acetylsalicylic acid, phenacetin, and caffeine) tablets 
which did not stop his pain.  She informed that his headaches 
at that time grew so severe that the veteran did not get out 
of bed and go to the military base, so that the military 
police came and retrieved him on many occasions.  She added 
that the condition became so severe that he did not remain on 
base, and he was retrieved by the CID and placed in a 
straight jacket.  She informed that he was taken to Fort 
McArthur and then sent directly to Camp Pendleton and placed 
in a mental ward.  She added that when released on weekend 
passes he did not return to Camp Pendleton and again had to 
be retrieved.  She stated that ultimately he was sent to 
Letterman Hospital and discharged from military service, but 
his headaches and nervous condition remained.  She asserted 
that the veteran was healthy when she married him in July 
1954, adding her belief, in effect, that the personality 
disorder he developed did not occur naturally but rather 
developed while he was in the Army.  

At a March 1993 RO personal hearing, the veteran and his wife 
testified.  The veteran testified, in effect, that he and his 
family were in an automobile accident in November 1958 where 
both he and his son suffered head injury, his son suffering a 
skull fracture and he being struck in the head and rendered 
unconscious.  He testified that thereafter he suffered from 
headaches and a nervous condition that grew progressively 
worse.  He testified that he went to Ft. McArthur for 
treatment, but never received treatment there, except with 
APC pills.  He testified that thereafter he was AWOL at his 
home for between 30 and 45 days, during which time he 
suffered headaches approximately 90 percent of the time he 
was awake.  He testified that the CIA then came to his house 
to retrieve him.  He testified that while in the CIA vehicle 
he blacked out and when he awoke he was in a straight jacket 
and was taken to Camp Pendleton, where he was treated and 
sent home.  He remained home for approximately 14 days until 
he was picked up and sent to Letterman Army Hospital.  He 
testified that he had no problem with a nervous condition or 
headaches prior to the November 1958 accident, and that 
nothing else was going on in his life to cause his headaches 
or nervous condition.  He testified that following the 
accident his nervous condition was manifested by a short 
temper, absence of patience, inability to adjust to problems, 
lack of comprehension, problems with his emotions, and 
physical shaking.  He denied that he was having problems with 
criticism in the service at that time.  He testified that 
upon separating from service in 1959 he sought treatment from 
the County of Los Angeles, and went to a clinic on North Main 
Street where he was given Valium.  He testified that after 
service he was also seen by physicians at Long Beach Army 
Hospital who also gave him Valium for his nervous condition 
as well as other medications.  He testified that he had been 
going back and forth to doctors since that time.  He 
testified that after separation from service he worked for a 
time performing housework, washing walls and windows.  In 
1960 or 1961 he began work in a packing company, and worked 
there for approximately one year, but could not keep his job 
because of his headaches.  He next worked for the city of 
Long Beach, as a janitor on an hourly basis, for a period of 
13 1/2 years, where he was able to accrue sick leave to use for 
his medical conditions.  He testified that he used all of 
that leave.  He testified that he also attempted self-
employment, but was unsuccessful.  He testified that 
currently the headaches were at times so severe that he would 
black out.  He testified that he currently took medication, 
though he still had headaches nearly every day, with the 
headaches lasting most of the day.  The veteran's wife 
testified that she knew her husband since before his second 
enlistment (in 1956), and that he first had problems with 
nerves and headaches in November 1958.  She testified that 
they were terrible headaches, and that he was shaky and 
sweaty, very nervous, very impatient, and could not control 
himself.  She testified that the headaches were sometimes all 
day long, and lasted for two or three days at a time.  She 
testified that aspirin or Tylenol she gave him gave only 
temporary relief.  

In a July 1993 letter, [redacted] stated that he had been 
an acquaintance of the veteran since 1956.  He informed that 
the veteran had been in a serious car accident in November 
1958 and had had a "serious headache" since that time.  He 
further informed that he had worked with the veteran and the 
veteran had not been able to keep a steady job because of his 
serious headache.  

At a September 1997 Travel Board personal hearing, the 
veteran and his wife again testified.  The veteran testified, 
in pertinent part, that he suffered an automobile accident in 
November 1958, wherein he was thrown from his car and 
rendered unconscious.  He testified that his head struck the 
car and a cement pole.  He testified that although he was 
carried to a medical center for treatment, the doctors did 
not treat him, and instead directed him to the military for 
treatment.  He testified that he had gone for treatment to 
Ft. McArthur Hospital from that time until the present.  He 
was treated with APC pills by medical staff, not doctors, at 
Ft. McArthur.  However, he testified that the Army had not 
cured his headaches.  He testified that throughout the period 
between his November 1958 automobile accident and his service 
separation in May 1959, he was treated for his headaches and 
nervous condition.  He added that during that time he was 
sent to Camp Pendleton because he had gone AWOL, and when 
retrieved, he had a nervous breakdown in the automobile.  He 
testified that when he next awoke he was in a straight jacket 
and was taken to a civilian physician who gave him shots, and 
that his head hurt terribly at that time, as if it were going 
to crack.  He testified that at Camp Pendleton he was treated 
in a mental ward and sent home.  He testified that he did not 
return to duty from home because he was still having 
problems, and military police retrieved him and returned him 
to Camp Pendleton and to an Army Hospital, where he stayed 
until separated from service in May 1959.  He testified, in 
effect, that upon separation from service in May 1959,  he 
was put through separation paperwork, escorted off the 
property of Ft. McArthur, and told not to come back.  He 
testified that he was not given a physical examination at 
that time, but that he still had problems with headaches and 
nervousness, and has had those problems since that time.  He 
testified that approximately one week after separation from 
service he went for treatment to a free clinic across the 
street from his then residence in California.  However, he 
did not remember the name of the treating physicians or the 
clinic.  He testified, in effect, that he was treated at Long 
Beach, California, in approximately 1970, was sent to various 
doctors, and was put on Valium until approximately 1988.  He 
added that he was recently treated at a VA hospital in 
Fayetteville, where he was told, in effect, that his problem 
had been present for a long time.  He testified that he was 
told the same when treated at the Long Beach Army Hospital in 
California.  He testified that he had been treated in 
Fayetteville for several months, but then was told him that 
because he had not retired from the military they would no 
longer treat him.  The veteran's wife testified that upon 
taking his medication the veteran calmed down and remained 
calm for a time, but thereafter his symptoms returned.  She 
testified that it was difficult to get along with the 
veteran, in effect, because his nerves were bad and he had 
headaches.

In other statements by the veteran, including in March 1993, 
July 1993, and November 1998, the veteran repeated several 
details about his reported accident in 1958 and his care and 
treatment thereafter, and added some new details not relevant 
to the current determination.  

The veteran in April 1998 submitted a record of an April 1984 
decision granting Social Security disability benefits based 
on chronic respiratory conditions including severe asthma and 
essential hypertension poorly controlled by medications.  
That determination was not based on any medical record prior 
to 1983, according to the list of medical evidence relied 
upon for the determination, and was not based on any medical 
findings of headaches or a nervous condition. 

The RO in June 1998 requested records of disability 
determinations and supporting medical evidence from the 
Social Security Administration, but the Social Security 
Administration replied in August 1998 that the veteran's 
relevant Social Security records could not be located.  

The claims file contains records from the Los Angeles, 
California, Department of Health Services, Harbor-UCLA 
Medical Center, for P.C., born in 1925.  However, service 
records reflect that the veteran was born in 1933.  Further, 
in a July 1993 statement, the veteran informed that he never 
received the treatment at the Harbor-UCLA Medical Center 
described in a May 1993 Supplemental Statement of the Case.  
In response to RO inquiry, a November 1993 letter from the 
Los Angeles, California, Department of Health Services, 
Harbor-UCLA Medical Center, informed that there were no 
medical records of the veteran matching his year of birth.  
In a June 1994 statement the veteran denied that he had been 
treated at Harbor UCLA Medical Center, informing that he had 
instead been treated at Fort McArthur.  It thus appears well 
settled that there are no medical records from the Harbor 
UCLA Medical Center pertaining to the veteran, and those 
added to the claims file pertain to a different P.C. born 
approximately eight years earlier.  

Analysis

Many of the veteran's service medical records were lost and 
are presumed destroyed, as noted in several responses to 
inquiries to the National Personnel Records Center.  
When a veteran's records have been destroyed, the VA has an 
obligation to search for alternative records which support 
the appellant's case.  See Cuevas v. Principi, 3 Vet.App. 542 
(1992); O'Hare v. Derwinski, 1 Vet.App. 365 (1991). Moreover, 
although there may be a lack of service medical records, VA 
regulations provide that service connection may be shown 
through other evidence.  Smith v. Derwinski, 2 Vet.App. 147 
(1992); 38 C.F.R. § 3.303(a) (1994).  This evidence may be 
private medical records showing treatment of a claimed 
disability, fellow service personnel statements, personal 
testimony, etcetera.  The evidence may also be statements 
provided by accredited military experts.  However, the 
Board's inability to obtain missing documents is not a cause 
for remand where that remand would probably be futile anyway.  
Marciniak v. Brown, 10 Vet. App. 198, 202 (1997).

The veteran was informed of the absence of the lost service 
medical records, as noted in the veteran's statement 
submitted in December 1991, and the Board has attempted to 
obtain all available records related to the veteran's period 
of service and the claimed disabilities herein appealed.  
Specifically, morning reports during the veteran's reported 
inservice periods of treatment for the claimed disabilities, 
from March and April 1959, were obtained and associated with 
the claims file.  Similarly, clinical records from the 
Letterman Army Hospital and the U.S. Naval Hospital at Camp 
Pendleton for the veteran's treatments and hospitalizations 
during his periods of service were obtained and associated 
with the claims file, as were post-service private medical 
records from facilities where the veteran alleged he had 
received treatment.  These morning reports, service 
hospitalization records, and post-service private medical 
records were added to the claims file in November 1991 and 
were considered by the RO in a November 1991 rating decision 
denying entitlement to service connection for both headaches 
and a nervous condition.  

In this case, the Board finds that possible avenues to obtain 
medical records from the veteran's period of service have 
been explored and available records have been obtained, and 
the Board is satisfied that further search to obtain relevant 
records related to the veteran's periods of service would be 
futile.  Marciniak.  Accordingly, no further development is 
here required based on the loss of service records, including 
service medical records.

There are also Social Security records missing from the 
claims file.  However, because the April 1984 Social Security 
decision granting disability benefits did not rely upon or 
even mention any evidence of headaches or a nervous 
condition, and the list of supporting medical evidence 
included none prior to 1983, it does not appear that any 
medical evidence relied upon for that determination would 
support or otherwise be related to the veteran's claims for 
service connection for a nervous condition and headaches.  In 
any case, the Social Security Administration informed in its 
August 1998 reply to RO query that pertinent records could 
not be located.  Further efforts to obtain any such related 
evidence would therefore seem to be futile, and hence are 
unnecessary.  Marciniak.

Nonetheless, in such circumstances of lost records, 
particularly where service medical records are presumed 
destroyed, the Board's obligation to explain its findings and 
to consider the benefit of the doubt rule is heightened.  
O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).  In this 
case, however, the benefit-of-doubt rule is ultimately not 
for application, because the appellant has not presented a 
well-grounded claim, as determined below, and hence the 
merits of the claim are not further addressed, including to 
the extent of a weighing of positive against negative 
evidence.  The Board nonetheless retains a heightened 
obligation to explain its findings because of the lost 
records.

The Board now addresses the veteran's claims.

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded.  A claim is 
well grounded when it is plausible.  In Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990), the United States Court of 
Veterans Appeals (Court) held that a plausible claim is one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive, but only plausible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).

If the veteran submits no cognizable evidence to support a 
claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  If the claim is not 
well grounded, the claimant cannot invoke the VA's duty to 
assist in the development of the claim.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993); See 38 U.S.C.A. § 5107(a) (West 
1991); Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Tidwell v. West, 11 Vet. 
App. 242 (1998).

It is true that lay evidence may provide sufficient support 
for a claim of service connection, and it is error for the 
Board to require medical evidence to support that lay 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 504 (1995).  
However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993). 

With a chronic disease shown as such in service (or within an 
applicable presumptive period), subsequent manifestations of 
the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent cause.   
This rule does not mean that any manifestation of joint pain, 
any cough, or any urinary finding of casts in service will 
permit service connection for arthritis, pulmonary disease, 
or nephritis first shown as a clear-cut entity at some later 
date.  For the showing of chronic disease in service, a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic," is 
required.  Continuity of symptomatology is  required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).  A disability initially diagnosed after 
service may be service connected where a review of all the 
evidence, including that pertinent to service, establishes 
the disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  Certain diseases, such as psychoses, may be subject 
to service connection based on presumed incurrence in service 
if manifested to a compensable degree within one year 
subsequent to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

In this case, the veteran has repeatedly alleged that he 
incurred headaches and a nervous condition in service that 
have persisted or increased in severity thereafter.  However, 
while the veteran's service medical records included some 
complaints of headaches, a diagnosis of chronic headaches was 
not made.  Rather, the veteran's condition in service, for 
which he was separated from service, was ultimately diagnosed 
as situational maladjustment in a passive-dependent person.  
The condition was noted to be manifested by moderate 
depression, dissociative-like episodes, poorly controlled 
aggressive behavior, free-floating anxiety, ineffectiveness, 
and poor judgment.  Nonetheless, these manifestations were 
all assessed as making up the veteran's situational 
maladjustment and passive-dependent personality disorder.  
The personality disorder was not determined to have 
originated from any organic cause, of service onset or 
otherwise.  A personality disorder which is characterized by 
personality defects, as in the case here of the veteran's 
diagnosed passive-dependent personality, cannot be service-
connected.  38 C.F.R. § 3.303(c) (1998).  No nervous 
condition, including depression or anxiety or other 
psychoneurosis, was diagnosed in service.  

Medical records of a nervous condition post service include 
only a December 1990 VA outpatient treatment for anxiety.  
The only other evidence of a nervous condition post service 
consists of statements and testimony by the veteran, his wife 
and friends or acquaintances to the effect that the veteran 
has had a persistent nervous condition since service.  At a 
September 1997 Travel Board hearing, the veteran testified to 
having been treated with Valium until approximately 1988.  
However, there is no medical evidence of such ongoing 
treatment for a nervous condition.  Absent cognizable 
(medical) evidence of a current nervous condition and 
cognizable (medical) evidence causally linking the veteran's 
period of service to that current nervous condition, the 
veteran's claim for service connection for a nervous 
condition must be denied as not well grounded.  

Service medical records reflect that the veteran complained 
of headaches subsequent to an automobile accident in November 
1958 wherein he was reportedly knocked unconscious and his 
son was more severely injured.  Headaches were also 
complained of in service proximate in time to his assessed 
dissociative episodes.  However, no chronic headache 
condition was diagnosed.  

Post service medical records contain intermittent treatments 
including for complaints of headaches over many years.  But 
these headaches were attributed in the treatment records to 
diagnosed uncontrolled or poorly controlled hypertension.  A 
single exception is an October 1984 Long Beach Memorial 
Hospital hospitalization for cholestatic jaundice of 
intrahepatic versus extrahepatic obstruction, with the 
veteran experiencing, among other symptoms, several days of 
pounding headaches.  On that occasion, as on all documented 
occasions of treatment for complaints of headaches post 
service, the headaches were not assessed as a condition 
distinct from the physiological condition for which he was 
then being treated.  Post service, chronic headaches were 
never diagnosed.  The medical record contains no medical 
statement of a causal link between the veteran's hypertensive 
headaches or other headaches post service, and inservice 
headaches or his period of service generally.  Only 
statements and testimony by the veteran, his wife, and 
friends or acquaintances of the veteran causally link the 
veteran's period of service to current headaches.  
Accordingly, absent cognizable (medical) evidence of current 
headaches and cognizable (medical) evidence of a causal link 
between those headaches and the veteran's service, the 
veteran's claim for service connection for headaches must be 
denied as not well grounded.  Caluza; Tidwell.

Statements and testimony by the veteran, his wife, and 
friends or acquaintances to the effect that the veteran 
currently suffers from headaches and a nervous condition 
which were incurred in service, are lay statements of medical 
causation or medical diagnosis.  Evidentiary assertions by 
lay persons must be accepted as true for the purposes of 
determining whether a claim is well grounded, except where 
the evidentiary assertion is beyond the competence of the 
person making the assertion.  See King v. Brown, 5 Vet.App. 
19, 21 (1993).  In the present case, the evidentiary 
assertions by the veteran, his wife, and friends or 
acquaintances as to a link between the veteran's period of 
service and current headaches or a current nervous condition 
are beyond their competence.  Lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski,  2 
Vet.App. 492 (1992).  Hence these lay statements cannot serve 
as cognizable (medical) evidence of a causal link to service 
to well ground the veteran's claims of entitlement to service 
connection for headaches and a nervous condition.  Caluza; 
Tidwell.


ORDER

1.  Service connection for headaches is denied as not well 
grounded.

2.  Service connection for a nervous condition is denied as 
not well grounded.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 13 -


